                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


SHOMAS T. WINSTON,

                   Petitioner,
      v.                                           Case No. 18-cv-1938-pp

RANDALL R. HEPP,

                   Respondent.


   ORDER DENYING WITHOUT PREJUDICE PETITIONER’S MOTION FOR
 EVIDENTIARY HEARING (DKT. NO. 9), DENYING PETITIONER’S SECOND
  MOTION FOR ACCESS TO RELEASE ACCOUNT (DKT. NO. 10), DENYING
  WITHOUT PREJUDICE PETITIONER’S MOTION FOR DISCOVERY (DKT.
   NO. 13), DENYING WITHOUT PREJUDICE PETITIONER’S MOTION TO
 APPOINT COUNSEL (DKT. NO. 14) AND DENYING PETITIONER’S MOTION
     FOR RELEASE PENDING HABEAS CORPUS RELIEF (DKT. NO. 20)


      Shomas T. Winston, representing himself, filed a petition for writ of

habeas corpus challenging his September 8, 2004 convictions in Milwaukee

County Circuit Court of first-degree intentional homicide and armed robbery.

Dkt. No. 1. He simultaneously filed motions for leave to proceed without

prepayment of the filing fee and for an order allowing him access to his release

account. Dkt. Nos. 3, 5. Magistrate Judge Nancy Joseph granted his motion to

proceed without prepayment of the filing fee, denied as moot his motion to

authorize payment from his release account, and ordered the respondent to

answer or otherwise respond to the petition. Dkt. No. 7. Before the respondent

responded, the petitioner filed a flurry of motions: (a) for an evidentiary

hearing, dkt. no. 9; (b) a second motion to access his release account, dkt. no.


                                         1
10; (c) for discovery, dkt. no. 13; and (d) to appoint counsel, dkt. no. 14. On

March 13, 2019, the respondent filed a motion to dismiss, dkt. no. 18, and the

petitioner followed with a motion for release while his petition is pending, dkt.

no. 20. The petitioner’s motions are premature and he has not established a

basis for his release at this time. This order denies the petitioner’s pending

motions; the court will issue a separate order addressing the respondent’s

motion to dismiss.

I.    Background

      On July 23, 2004, a jury found the petitioner guilty of first-degree

intentional homicide and armed robbery. State v. Winston, Milwaukee County

Circuit Court, Case No. 03CF006686 (available electronically at

https://wcca.wicourts.gov). The Milwaukee County Circuit Court judge

sentenced the petitioner to life in prison on September 7, 2004. Id. The clerk

entered judgment the next day. Id.

      With the assistance of appointed counsel, petitioner raised ineffective

assistance of counsel claims, challenged the sufficiency of the sentence and

objected to the sentence in a postconviction motion and a direct appeal. State

v. Winston, Wisconsin Court of Appeals, Case No. 2005AP000923 (available

electronically at https://wscca.wicourts.gov). The circuit court denied

postconviction relief. Id. On June 27, 2006, the Wisconsin Court of Appeals

affirmed the judgment and order denying relief. Id. The petitioner did not file a

petition for review with the Wisconsin Supreme Court. Dkt. No. 1 at 2-3.




                                        2
      In February of 2008, the petitioner filed a petition for writ of habeas

corpus in the Wisconsin Court of Appeals. Dkt. No. 1 at 3. The court denied the

petition ex parte on March 5, 2008. Id. The Wisconsin Supreme Court denied

review on August 18, 2008. State v. Winston, Wisconsin Court of Appeals, Case

No. 2008AP000332 (available electronically at https://wscca.wicourts.gov).

      On January 27, 2009, the petitioner filed a motion for new trial under

Wis. Stat. §974.06, challenging the effectiveness of his post-conviction counsel.

Dkt. No. 2-1 at 7. The trial court denied the motion on March 23, 2009, and

the Wisconsin Court of Appeals later affirmed the order. Id. at 12, 13. The

Wisconsin Supreme Court denied review on September 27, 2011. State v.

Winston, Wisconsin Court of Appeals, Case No. 2009AP000887 (available

electronically at https://wscca.wicourts.gov).

      The petitioner filed a second motion for new trial on September 7, 2012.

Dkt. No. 1 at 4. After the circuit court denied his motion, he appealed but later

moved to voluntarily dismiss the appeal on December 20, 2013. State v.

Winston, Milwaukee County Circuit Court, Case No. 03CF006686 (available

electronically at https://wcca.wicourts.gov). The state court docket shows that

the petitioner voluntarily dismissed his appeal so the Wisconsin Innocence

Project could file a DNA motion. Id. (1-31-2014 docket entry). The state court

record reflects that the defendant and the government entered a stipulation for

DNA testing at the defendant’s expense on March 24, 2014. Id.




                                        3
       On November 23, 2016, the petitioner filed a third motion for new trial.1

Dkt. No. 2-1 at 1. The trial court denied the motion on November 30, 2016, and

the Wisconsin Court of Appeals summarily affirmed the decision on May 31,

2018. Id. at 2-3. The petitioner’s motion argued that his discovery of an old

police report of an armed robbery and murder committed by someone named

“Wallstreet” outside a check cashing store two years prior to the petitioner’s

offense date constituted newly discovered evidence warranting a new trial. The

Wisconsin Court of Appeals rejected the motion as meritless and as

procedurally barred. Dkt. No. 2-1 at 4-5. The Wisconsin Supreme Court denied

his petition for review on November 13, 2018. Dkt. No. 2-1 at 6.

       The petitioner filed this petition on December 7, 2018, alleging actual

innocence, denial of his constitutional right to a fair and impartial jury, and

denial of his constitutional right to effective assistance of counsel. Dkt. No. 1 at

5-9.

II.    Motion for Evidentiary Hearing (Dkt. No. 9)

       A month and a half before the deadline for the respondent to answer the

petition, the petitioner filed a motion asking the court to schedule an

evidentiary hearing under 28 U.S.C. §2254(e) because his state trial counsel

had not fully developed the record in the state court on the issue of seating a

jury. Dkt. No. 9 at 1-2. Rule 8(a) of the Rules Governing Section 2254 Cases in

the United States District Courts says that, if a court does not dismiss a


1 The Wisconsin Court of Appeals referred to this as a “fourth motion for a new
trial”. This court assumes this is actually a third motion for a new trial, but
does not have the benefit of a complete record at this early stage.
                                         4
habeas petition, it must review all the materials submitted and determine

whether it believes there is a need for an evidentiary hearing. In cases where a

petitioner did not develop fully the factual basis of his claim in state court, the

federal court “shall not hold an evidentiary hearing on the claim” unless (a) the

claim relies on a new rule of constitutional law that wasn’t available at the time

of the state court proceedings, or on facts that could not previously have been

discovered even through diligent effort, and (b) the facts supporting the claim

would show by clear and convincing evidence that no reasonable factfinder

would have found the petitioner guilty. 28 U.S.C. §2254(e)(2). This is a heavy

burden to meet.

       The court will deny this motion without prejudice as premature. The

respondent has filed a motion to dismiss the petition as untimely. Before the

court addresses the merits of the petition and the need for an evidentiary

hearing, it needs to address the respondent’s claim that the petition was not

timely filed. If the court concludes that the petition was timely filed, it will give

the parties the opportunity to brief the petition. Once the petition is fully

briefed, the court will consider the pleadings and other documents and will

decide whether an evidentiary hearing is warranted under the rules and the

statute.

III.   Motion for Access to Release Account (Dkt. No. 10)

       Judge Joseph denied the petitioner’s motion for access to his release

account after granting him leave to proceed without prepaying the $5 filing fee.

Dkt. No. 7 at 1-2. The petitioner maintains, however, he will not be able to

                                          5
sustain the cost of this litigation and pursue his actual innocence claim

without access to his release account. Dkt. No. 10 at 2. He argues the interests

of justice require the court to order the institution to give him access to his

account; alternatively, he suggests that the court could “sua sponte” appoint a

lawyer to represent him and stay the proceedings until he is able to file a

motion for appointment of counsel. Id.

      The Prison Litigation Reform Act requires inmate plaintiffs to pay an

initial partial filing fee, with the balance of the filing fee coming from the

inmate’s prison trust account. 28 U.S.C. §1915(b)(1). In Wisconsin, a “release

account” is “a prison account that contains funds generally available to the

inmate only upon his release from prison.” Kennedy v. Huibregtse, 831 F.3d

441, 442 (7th Cir. 2016) (citing Wis. Admin. Code DOC §§309.02(18),

309.466(2)). “Although [federal courts] can order disbursement from the release

account for payment of the initial partial filing fee, the PLRA does not require

the Court to invade that account for payment of the balance [of the filing fee].”

Wilson v. Anderson, Case No. 14-c-798-WCG, 2014 WL 3671878, at *3 (E.D.

Wis. July 23, 2014). Wisconsin state courts “have . . . permitted prisoner to use

their release accounts to satisfy various litigation costs, not just to pay the

filing fee.” Czapiewski v. Thomas Doe, Case No. 16-cv-426-LA, 2016 WL

1733456, at *1 (E.D. Wis. April 29, 2016). But federal courts have not done the

same. Id. “[T]hat distinction is justified by the textual differences between the

Wisconsin PLRA and the federal PLRA.” Id. at 2. Federal courts in this district

do not “interfere in the administration of Wisconsin state prisons in this

                                          6
manner, particularly when any such intervention may likewise interfere with

the policies of ‘aid[ing] the inmate’s reintegration into the community’ and

‘reimburs[ing] the department for incarceration costs,’ which are the purposes

of the release account.” Id.

      The court will deny the petitioner’s motion to order the institution to

allow him access to his release account to pay the costs of this litigation.

IV.   Motion for Discovery (Dkt. No. 13)

      The petitioner seeks discovery because “no reasonable jury would have

voted to find Winston guilty in light of newly discovered evidence by the

Wisconsin Innocence Project, being a third party’s actual identity and past

criminal history.” Dkt. No. 13 at 4. He argues that discovery will allow him to

show actual bias. Id. at 2.

      Unlike other civil litigants in federal court, a habeas petitioner is not

entitled to discovery as a matter of course. Higgason v. Lemmon, 6 Fed. App’x

433, 436 (7th Cir. 2001) (citing Bracy v. Gramley, 520 U.S. 899, 904 (1997)).

Rule 6 of the Rules Governing Habeas Corpus Cases Under Section 2254

“permits federal judges, in their discretion, to allow a petitioner to invoke the

rules of discovery upon a showing of good cause.” Id. Where specific allegations

convince the court that a habeas petitioner will be entitled to relief if the facts

are fully developed, the court has a duty to provide “the necessary facilities and

procedures for an adequate inquiry”. Bracy, 520 U.S. at 908-09 (quoting Harris

v. Nelson, 394 U.S. 286, 300 (1969)). But “[t]he factual allegations . . . must not




                                         7
be speculative or conclusory because discovery is not intended to be a fishing

expedition.” Id. (citation omitted).

      The petitioner has not shown good cause for discovery at this early stage.

The respondent’s motion to dismiss alleges that the petitioner did not timely

raise issues that he previously litigated in state court. As noted in relation to

the petitioner’s motion for an evidentiary hearing, the court will decide that

question first. If the petition survives the motion to dismiss, the court will

review the briefing on the petition and determine whether discovery is

warranted.

V.    Motion to Appoint Counsel (Dkt. No. 14)

      The petitioner argues he needs counsel to develop his claim of juror bias.

Dkt. No. 14 at 1. One of the jurors, the petitioner claims, was never “further

questioned during voir dire” about being the petitioner’s former high school

teacher. Id.

      There is no statutory or constitutional right to court-appointed counsel

in federal civil litigation. Pruitt v. Mote, 503 F.3d 647 (7th Cir. 2007). This is

particularly true in habeas cases; “[a] litigant is not entitled to appointed

counsel in a federal postconviction proceeding.” Taylor v. Knight, 223 Fed.

App’x 503, 504 (7th Cir. 2007) (citing Pennsylvania v. Finley, 481 U.S. 551, 555

(1987)); Powell v. Davis, 415 F.3d 722, 727 (7th Cir. 2005). The Criminal

Justice Act gives a district court the discretion to appoint counsel if “the

interests of justice so require.” 18 U.S.C. §3006A(a)(2)(B)).




                                          8
      The interests of justice do not require the court to appoint counsel for the

petitioner at this point. The legal, factual and practical difficulties of the

petitioner’s habeas petition do not exceed his capacity to coherently litigate his

case. The petitioner has demonstrated that he can prepare and respond to

court filings and motions on his own behalf. The petitioner successfully filed

not only a habeas petition with an accompanying legal brief, but also a motion

for leave without prepaying the filing fee, a motion for order allowing access to

his release account, a motion for an evidentiary hearing, a motion for

discovery, this motion and a motion for release pending the outcome of his

habeas petition. He has filed a brief in opposition to the respondent’s motion to

dismiss. Dkt. No. 20. The petitioner’s communications with the court show that

he can express himself, and describe the circumstances of his case. Nor are the

legal issues and factual circumstances involved in the petitioner’s habeas

petition complex at this stage—the only issue pending is the question of

whether his petition was timely.

      The court will deny the motion without prejudice; the petitioner may

renew it if the case reaches a stage where he believes it is too complex for him

to handle on his own.

VI.   Motion for Release Pending Habeas Corpus Relief (Dkt. No. 20)

      In his motion for release pending §2254 relief, the petitioner asks the

court to release him because he has no history of bail jumping or violence and

because he believes that he presents no danger to the community if he is

released. Dkt. No. 20 at 1-2. The petitioner argues the court should order his

                                          9
release because there is a chance he will meet his habeas burdens for each of

his claims. Id. at 2.

      “There is abundant authority that federal district judges in habeas

corpus and section 2255 proceedings have inherent power to admit applicants

to bail pending the decision of their cases but a power to be exercised very

sparingly.” Knowlin v. Pollard, Case No. 19-cv-261-pp, 2019 WL 4565552, at *5

(E.D. Wis. Sept. 10, 2019) (quoting Cherek v. United States, 767 F.2d 335, 337

(7th Cir. 1985)); see Kramer v. Jenkins, 800 F.2d 708, 709 (7th Cir. 1986)

(interpreting Cherek to allow federal district judges to admit bail to both state

and federal petitioners); Bolante v. Keisler, 506 F.3d 618, 620 (7th Cir. 2007).

But to obtain bail pending a decision on a habeas petition, a petitioner must

show “not only a substantial federal claim that presents not merely a clear case

on the law, but a clear, and readily evident, case on the facts.” Bergmann v.

McCaughtry, 857 F. Supp. 640, 641 (E.D. Wis. 1994) (quoting Pethtel v.

Attorney Gen. of Ind., 704 F. Supp. 166, 169 (N.D. Ind. 1989)). He also must

“establish the existence of some circumstance which makes the request for bail

exceptional and deserving of special treatment in the interest of justice.” Id.

“‘[H]abeas petitioners are rarely granted release on bail pending disposition’ of

their petition.” Id.

      Release pending §2254 relief is not appropriate in this case. As the court

has noted twice now, there is a pending motion to dismiss the petition alleging

that it was untimely filed. If the court concludes that the petition was untimely

filed, the petitioner will not be entitled to relief on his claims. Even if the court

                                         10
concludes that the petition was timely filed, he faces a high hurdle in prevailing

on the substantive claims in the petition. And the petitioner has not

established the existence of any circumstances that make his request

exceptional or deserving of special treatment.

       The court will deny the motion.

VII.   Conclusion

       The court DENIES WITHOUT PREJUDICE petitioner’s motion for

evidentiary hearing. Dkt. No. 9.

       The court DENIES the petitioner’s second motion for access to release

account to prosecute petition for writ of habeas corpus. Dkt. No. 10.

       The court DENIES WITHOUT PREJUDICE the petitioner’s motion for

discovery. Dkt. No. 13.

       The court DENIES WITHOUT PREJUDICE petitioner’s motion to appoint

counsel. Dkt. No. 14.

       The court DENIES petitioner’s motion for release pending habeas corpus

relief. Dkt. No. 20.

       Dated in Milwaukee, Wisconsin this 25th day of September, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                         11
